Name: Commission Regulation (EEC) No 678/82 of 23 March 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 82 Official Journal of the European Communities No L 79/ 15 COMMISSION REGULATION (EEC) No 678/82 of 23 March 1982 establishing unit values (or the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 10 . 12. 1981 , p. 26. No L 79/16 Official Journal of the European Communities 25. 3 . 82 ANNEX 07.01-71 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 A II New potatoes 1 353 243-20 71-87 187-84 20-52 39 538 79-09 16-74 1.2 07.01-31 07.01-33 07.01 D I Cabbage lettuce 4 342 780-40 230-63 602-76 65-87 126 875 253-80 53-73 1.3 07.01-45 07.01-47 07.01 F II Beans of the species Phaseolus 7 803 1 402-33 414-44 1 083-13 118-37 227 986 456-08 96-56 1.4 ex 07.01-54 ex 07.01 G II Carrots 1 090 195-97 57-91 151-37 16-54 31 861 63-73 13-49 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 981 895-19 264-56 691-43 75-56 145 538 291-14 61-64 1.6 07.01-63 ex 07.01 H Onions (other than sets) 633 113-76 33-62 87-86 9-60 18 494 36-99 7-83 1.7 07.01-67 ex 07.01 H Garlic 13 908 2 499-23 738-62 1 930-36 210-97 406 317 812-82 172-08 1.8 07.01-71 07.01 K Asparagus 16 164 2 904-58 858-41 2 243-44 245-18 472 217 944-65 200-00 1 9 07.01-73 07.01 L Artichokes 2 196 394-62 116-62 304-80 33-31 64 156 128-34 27-17 1.10 07.01-75 07.01-77 07.01 M Tomatoes 2 825 507-71 150-04 392-14 42-85 82 542 165-12 34-95 1.11 07.01-81 07.01-82 07.01 P I Cucumbers 2 676 480-87 142-11 371-41 40-59 78 178 156-39 331 1 1.12 07.01-93 07.01 S Sweet peppers 2 927 525-99 155-45 406-26 44-40 85 513 171-06 36-21 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 232 580-84 171-66 448-62 49-03 94 431 188-90 39-99 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 3 143 564-81 166-92 436-25 47-67 91 825 183-69 38-89 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 744 313-54 92-66 242-17 26-46 50 975 101-97 21-59 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 888 339-33 100-28 262-09 28-64 55 167 110-36 23-36 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 029 544-33 160-87 420-43 45-94 88 496 177-03 37-48 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 6 838 1 228-80 363-15 949-10 103-72 199 774 399-64 84-61 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 792 1 759-70 520-06 1 359-16 148-54 286 087 572-30 121-16 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 884 338-69 100-09 261-59 28-59 55 063 110-15 23-32 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 566 281-49 83-19 217-42 23-76 45 764 91-55 19-38 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 695 125-79 37-59 96-11 10-64 20 281 41-21 8-70 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 3 512 631-16 186-53 487-49 53-27 102 612 205-27 43-45 2.6.2 08.02-31  Mandarins and Wilkings 3018 542-37 160-29 418-91 45-78 88 177 176-39 37-34 2.6.3 08.02-32  Clementines 3 847 691-42 204-34 534-04 58-36 112 408 224-87 47-60 2.6.4 08.02-34 08.02-37  Tangerines and others 3 409 612-59 181-04 473-15 51-71 99 593 199-23 42-18 25. 3. 82 Official Journal of the European Communities No L 79/17 Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 251 224-80 66-43 173-63 18-97 36 547 73-11 1547 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 296 233-03 68-87 179-98 19-67 37 885 75-78 16-04 2.8.2 ex 08.02-70  pink 2 747 493-73 145-91 381-34 41-67 80 269 160-57 33-99 13 08.04-11 08.04-19 08.04 A I Table grapes 7 081 1 272-48 376-06 982-83 107-41 206 875 413-84 87-61 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 2 581 463-82 137-07 358-24 39-15 75 406 150-84 31-93 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 2 998 538-82 159-24 416-17 45-48 87 600 175-24 37-10 08.06-38 2.12 08.07-10 08.07 A Apricots 4 894 885-12 264-50 676-25 74-92 142 703 289-97 61-27 2.13 ex 08.07-32 ex 08.07 B Peaches 5 752 1 040-26 310-86 794-78 88Ã 6 167 715 340-79 72-01 2.14 ex 08.07-32 ex 08.07 B Nectarines 11 003 1 977-30 584-37 1 527-23 166-91 321 464 643-07 136-15 2.1:5 08.07-51 1 08.07-55 J 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 5 724 1 028-74 304-03 794-57 86-84 167 249 334-57 70-83 2.17 08.08-11 1 08.08-15 J 08.08 A Strawberries 11 761 2113-56 624-63 1 632-47 178-41 343 615 687-39 145-53 2.18 08.09-11 ex 08.09 Water melons 304 55-03 16-44 42-04 4-65 8 872 18-02 3-81 2.19 08.09-19 ex 08.09 Melons (other than water melons) 5 472 983-38 290-62 759-54 83-01 159 875 319-82 67-71 2.20 ex 08.09-90 ex 08.09 Kiwis 17 949 3 225-48 953-25 2 491-30 272-27 524 389 1 049-02 222-09